Citation Nr: 1721274	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected right ankle disability.


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 9, 1988 to November 8, 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In a May 2011 rating decision, the RO, in part, denied service connection for high blood pressure and depression.  In a July 2011 rating decision, the RO, in part, denied service connection for bilateral metatarsalgia/plantar fasciitis.

In March 2015, the Board remanded the issues of entitlement to service connection for hypertension and a foot disorder to the Agency of Original Jurisdiction (AOJ) for further development.

In a November 2015 rating decision, the AOJ granted service connection for hypertension with a noncompensable evaluation effective July 23, 2010.  This claim was granted therefore is not before the Board. This issue will not be addressed in this decision.

When the Veteran's claims were last before the Board in October 2016, the Board remanded the issue of service connection for a bilateral foot disorder, to include as secondary to service-connected right ankle disability to the AOJ for a VA addendum opinion.  This issue is addressed in the decision below.

This appeal was processed entirely electronically using the Veterans Benefits Management system (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The competent and probative evidence fails to demonstrate that a bilateral foot disability is related to active service or any incident therein or that it is proximately due to or aggravated by service-connected right ankle disability.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated by service and is not secondary to service-connected right ankle disability.  38 U.S.C.A. §§ 1101, 1131, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Legal Standards

Service connection may be granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R.
§ 3.303, 3.304, 3.306.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Relevant Evidence in this Case

The Veteran seeks service connection for a bilateral foot disorder, to include as secondary to service-connected right ankle disability.  The Veteran contends that since he had surgery for his right ankle fracture he developed plantar foot pain that resulted in hot, burning type pain mostly during standing and walking activities.

The Veteran's service treatment records (STRs) do not show that he was treated for a bilateral foot disorder while on active duty.  The Veteran's separation examination dated November 5, 1992 is silent for complaints or diagnosis of bilateral metatarsalgia or bilateral fasciitis.

The Veterans VA treatment records do not show that the Veteran was treated for bilateral metatarsalgia (claimed as bilateral plantar fasciitis).

The Veteran underwent a VA examination in July 2011.  Upon examination of the left foot, the examiner noted no evidence of painful motion, swelling, instability, weakness, or other abnormal weightbearing.  There was evidence of tenderness at metatarsal heads, however, no pain elicited upon plantar fascia palpation or manual stretching in dorsiflexion of the plantar fascia.  Upon physical examination of the right foot, the examiner noted no evidence of swelling, instability, weakness, or other abnormal weight bearing.  The examiner noted tenderness of metatarsal heads, however, no pain elicited upon plantar fascia palpation or manual stretching in dorsiflexion of the plantar fascia.  Gait was noted as normal heel to toe progression at both feet during ambulation.  The examiner diagnosed the Veteran with bilateral metatarsalgia.  The examiner noted there was no evidence of bilateral plantar fasciitis found at the examination.  The examiner noted that the physical examination showed evidence of bilateral metatarsalgia, a condition common in individuals who participate in physical activities like prolonged running, walking, marching, also seen in persons who use high heels which promotes body weight at metatarsal heads, and individuals with obesity due to increase weight loads at metatarsal bones.  The examiner opined that the condition is not secondary to an ankle surgery since, during recovery and convalescent period, weight bearing is avoided at metatarsal area.

In March 2015, the Board remanded the issues of entitlement to service connection for hypertension and a foot disorder for further development.

In a November 2015 rating decision, the AOJ granted service connection for hypertension with a noncompensable evaluation effective July 23, 2010.

In October 2016, the Board subsequently remanded the issue of service connection for a bilateral foot disorder, to include as secondary to service-connected right ankle disability for a VA addendum opinion.

The Veteran was afforded a VA examination in November 2016.  The examiner was asked to provide an opinion as to the nature and etiology of the Veteran's foot disorders and to determine whether the Veteran's bilateral foot disorder is at least as likely as not (50 percent or greater probability) proximately due to or the result of status post right ankle open reduction and internal fixation (ORIF) of distal fibular fracture; status post deltoid ligament repair; posttraumatic osteoarthritis (previously rated as residuals fracture, right ankle).  The examiner was asked to provide an opinion as to direct service connection and secondary service connection.

As to direct service connection, the examiner opined that the Veteran's bilateral feet metatarsalgia is less likely as not related to service.  The examiner provided the rationale that service treatment records are silent toward any other foot condition rather than the already service-connected right ankle condition.  The examiner further provided that there was no diagnosis of metatarsalgia during active duty service.  The examiner noted that the Veteran was diagnosed with bilateral metatarsalgia in 2011 which is several years after active duty service.  The examiner further noted that the only foot condition during service was the already service-connected right ankle condition.

As to secondary service connection, the examiner opined that the Veteran's bilateral feet metatarsalgia is less likely as not related to his service-connected right ankle condition.  The examiner provided the rationale that medical literature does not support the fact that having a right ankle fracture could possible cause bilateral metatarsalgia.  The examiner further provided that after ankle surgery, recovery and convalescence, weight bearing at the metatarsal heads is completely avoided.  The examiner noted that the Veteran's right ankle surgery was performed in 1999 and the bilateral metatarsalgia was diagnosed 12 years later.  The examiner further opined that weight gain is less likely as not related to the Veteran's bilateral foot condition.  The examiner provided the rationale that weight gain is one of the proposed etiologies for metatarsalgia condition when there is evident weight gain prior to the condition, like gaining 30-50 pounds one or two years before the diagnosis.  The examiner noted that in this particular case, the documented weight in records is since 2007.  There is no recorded weight until year 2007.  The examiner noted that on April 18, 2007, the Veteran's weight was 265 pounds, on May 2, 2008 weight was 266 pounds, on September 14, 2009 weight was 264.4 pounds, on October 29, 2013 weight was 269 pounds and on October 29, 2013 weight was 270 pounds.  The examiner noted that since 2007 to 2016 there is no evidence of any significant increment in weight, no weight gain.  The examiner noted that 5 pounds in 10 years is not considered a significant weight gain.  The examiner further noted that the Veteran's metatarsalgia was diagnosed in year 2011 and 5 years prior to the diagnosis of metatarsalgia the Veteran's weight has been stable.  The examiner further opined that the Veteran's bilateral foot disability was less likely as not aggravated by service-connected right ankle condition.  The examiner provided the rationale that medical evidence does not support the fact that having bilateral metatarsalgia could be caused by right ankle condition.  The examiner noted that after an ankle ORIF weight bearing is avoided at the metatarsal area.  The examiner further opined that the Veteran's bilateral foot disability was less likely as not aggravated by weight gain.  The examiner provided the rationale that there was no significant increment in weight neither 5 years prior to the diagnosis of metatarsalgia nor 5 years after the diagnosis of metatarsalgia.  The examiner further provided that there was no weight gain prior to or after the diagnosis of metatarsalgia.  The examiner noted that on April 18, 2007, the Veteran's weight was 265 pounds, on May 2, 2008 weight was 266 pounds, on September 14, 2009 weight was 264.4 pounds, on October 29, 2013 weight was 269 pounds and on October 29, 2013 weight was 270 pounds.  The examiner further noted that since 2007 to 2016 there is no evidence of any significant increment in weight.

Analysis

The Veteran is currently diagnosed with bilateral metatarsalgia.  The Veteran is service-connected for status post right ankle ORIF of distal fibular fracture; status post deltoid ligament repair; posttraumatic osteoarthritis (previously rated as residuals fracture, right ankle).

The Veteran's STRs do not reflect any complaints, findings, treatment, or diagnosis of bilateral metatarsalgia.

The VA medical opinions cumulatively constitute the most probative evidence of record as the examiners were aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as the cumulative opinions are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  In addition, the cumulative opinion provided by the VA examiner is also generally supported by the prior VA opinions.

The Veteran competently and credibly described his foot pain.  The Board has considered the Veteran's own opinion, however, as a lay person, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent evidence linking the disabilities to service.

While the Veteran asserted that his diagnosed bilateral metatarsalgia is related to his service-connected right ankle disability, the weight of the competent and probative evidence does not show that the Veteran's bilateral foot disability was related to his service-connected right ankle disability, either on the basis of causation or aggravation.  

In the November 2016 VA examination, the examiner provided a negative nexus opinion.  The examiner noted that medical literature does not support the fact that having a right ankle fracture could possible cause bilateral metatarsalgia.  The examiner further provided that after ankle surgery, recovery and convalescence, weight bearing at the metatarsal heads is completely avoided.  The examiner noted that the Veteran's right ankle surgery was performed in 1999 and the bilateral metatarsalgia was diagnosed 12 years later.  The examiner opined that the Veteran's bilateral feet metatarsalgia is less likely as not related to his service-connected right ankle condition.

The Board finds that the Veteran's opinions regarding secondary service connection also are not competent as are any statements regarding direct service connection.  Secondary service connection is not warranted as the only competent opinions provide that the Veteran's bilateral foot disability and symptoms are not related to his service-connected right ankle disability.

Accordingly, direct and secondary service connection for a bilateral foot disability, to include as secondary to service-connected right ankle disability is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert.


ORDER

Service connection for a bilateral foot disorder, to include as secondary to service-connected right ankle disability, is denied.




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


